Title: John Adams to Abigail Adams, 25 August 1776
From: Adams, John
To: Adams, Abigail


     
      Philadelphia August 25. 1776
     
     The day before Yesterday and Yesterday, We expected Letters and Papers by the Post, but by some Accident, or Mismanagement of the Riders, no Post is arrived yet, which has been a great Disappointment to me. I watch, with longing Eyes for the Post, because you have been very good of late in writing by every one. I long to hear, that Charles is in as fair a Way, thro the Distemper as the rest of you.
     Poor Barrell is violently ill, in the next Chamber to mine, of an inflammatory Fever. I hear every Cough, Sigh, and Groan. His Fate hangs in a critical Suspence, the least Thing may turn the Scale against him. Miss Katharine Quincy is here, very humanely employed in nursing him. This Goodness does her Honour.
     Mr. Paine has recovered of his illness, and by present Appearances, is in better Health than before. I hope it will not be my Fate to be sick here. Indeed I am not much afraid of these acute Dis­orders, mine are more chronical, nervous, and slow.—I must have a Ride. I cannot make it do without it.
     We are now approaching rapidly to the autumnal AEquinox, and no great Blow has yet been struck, in the martial Way, by our Enemies nor by Us. If We should be blessed this Year, with a few Storms as happy as those which fell out last Year, in the Beginning of September, they will do much for Us. The British Fleet, where they now lie, have not an Harbour, so convenient, or safe, as they had last Year. Another Winter will do much for Us too. We shall have more and better Soldiers. We shall be better armed. We shall have a greater Force at Sea. We shall have more Trade. Our Artillery will be greatly increased, our Officers will have more Experience, and our Soldiers more Discipline—our Politicians more Courage and Confidence, and our Enemies less Hopes. Our American Commonwealths will be all compleatly form’d and organized, and every Thing, I hope, will go on, with greater Vigour.
     After I had written thus far the Post came in and brought me, your Favour of the 14 of August. Nabby, by this Time, I conclude is well, and Charles I hope is broke out. Dont you recollect upon this occasion, Dr. Biles’s Benediction to me, when I was innoculated? As you will see the Picquancy of it, now more than ever you could before, I will tell the Story.
     After having been 10 or 11 days innoculated, I lay lolling on my Bed, in Major Cunninghams Chamber, under the Tree of Liberty, with half a Dozen young Fellows as lazy as my self, all waiting and wishing for Symptoms and Eruptions. All of a sudden, appeared at the Chamber Door, the reverend Doctor, with his rosy Face, many curled Wigg, and pontifical Air and Gate. I have been thinking, says he, that the Clergy of this Town, ought upon this Occasion, to adopt the Benediction of the Romish Clergy, and, when we enter the Apartments of the sick, to cry, in the foreign Pronunciation “Pax tecum.” These Words are spoken by foreigners as the Dr. pronounced them Pox take ’em. One would think that Sir Isaac Newton’s Discovery of the system of Gravitation did not require a deeper reach of Thought, than this frivolous Pun.
     Your Plan of making our worthy Brother, Professor, would be very agreable to me.
     Your Sentiments of the Importance of Education in Women, are exactly agreable to my own. Yet the Femmes Scavans, are contemptible Characters. So is that of a Pedant, universally, how much soever of a male he may be. In reading History you will generally observe, when you light upon a great Character, whether a General, a Statesman, or Philosopher, some female about him either in the Character of a Mother, Wife, or Sister, who has Knowledge and Ambition above the ordinary Level of Women, and that much of his Emminence is owing to her Precepts, Example, or Instigation, in some shape or other.
     Let me mention an Example or two. Sempronius Gracchus, and Caius Gracchus, two great tho unfortunate Men, are said to have been instigated to their great Actions, by their Mother, who, in order to stimulate their Ambition, told them, that she was known in Rome by the Title of the Mother in Law of Scipio, not the Mother of the Gracchi. Thus she excited their Emulation, and put them upon reviving the old Project of an equal Division of the conquered Lands, (a genuine republican Measure, tho it had been too long neglected to be then practicable,) in order to make their Names as illustrious as Scipios.
     The great Duke, who first excited the Portuguese to revolt from the Spanish Monarchy, was spurred on, to his great Enterprize by a most artfull, and ambitious Wife. And thus indeed you will find it very generally.
     What Tale have you heard of Gerry? What Mistress is he courting?
    